                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 18-CR-102

ALMA RAMIREZ,

                       Defendant.


               ORDER GRANTING MOTION TO DELAY REPORT DATE


       Defendant Alma Ramirez has requested a postponement of her April 16, 2019 reporting date

to begin serving the sentence imposed on the above matter. The government filed a response

indicating that, after consultation with the Probation Officer supervising the defendant, they have

no objection to the request to delay defendants reporting date to May 31, 2019. That agent indicates

that Ms. Ramirez provided documentation supporting the medical treatment and notes she has been

compliant while on bond.

       Accordingly, defendant’s motion is granted. Defendant is to remain in contact with her

Probation Officer, continue to follow all conditions of her release, and report as ordered to

commence serving her sentence. The Clerk shall provide a copy of this order to the U.S. Marshals

Service.

       SO ORDERED this          12th   day of April, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
